UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6451



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

JESSIE GREEN, a/k/a Jesse Green, a/k/a Jessie
Tyrone Green,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CR-94-207, CA-95-4009-3-17)


Submitted:   July 23, 1996                 Decided:   October 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jessie Green, Appellant Pro Se.    Sean Kittrell, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for relief under 28 U.S.C. § 2255 (1988), as amended by Act
of Apr. 24, 1996, 28 U.S.C.S. § 2255 (Law. Co-op. Advance Sheet

June 1996). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Green, Nos. CR-

94-207; CA-95-4009-3-17 (D.S.C. Mar. 11, 1996). We deny Appellant's

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2